                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                     )
 AMY TAMASY and JOHN J. BRYAN,                       )
 Administrators of the Estate of Jordan              )   2:18-cv-01236-NR
 Bryan,                                              )
                                                     )
                Plaintiffs,                          )
                                                     )
        v.                                           )
                                                     )
 YOUGH SCHOOL DISTRICT,                              )
                                                     )
                Defendant.                           )
                                                     )

                                  MEMORANDUM OPINION
J. Nicholas Ranjan, United States District Judge
       Before the Court is the parties’ joint motion to approve a settlement of Plaintiffs’
wrongful death and survival claims against the Yough School District. [ECF 35]. For the
following reasons, the Court will grant the motion.
I.     Discussion & Analysis
        Under Section 3323 of the Pennsylvania Probate, Estates, and Fiduciaries Code, court
approval is needed “to compromise or settle any claim … by or against an estate.” 20 Pa. C.S. §
3323(a). This includes survival actions. See In re Estate of Merryman, 669 A.2d 1059, 1060 n. 1
(Pa. Commw. Ct. 1995) (“Since survival actions are intended to preserve the estate and protect
the creditors and beneficiaries, court approval is needed for any type of settlement of survival
claims.”). Relatedly, “[i]t follows that where wrongful death and survival actions are settled for a
single amount, the amount apportioned to the survival action must be approved by a court having
jurisdiction.” Moore v. Gates, 580 A.2d 1138, 1141 (Pa. Super. 1990); see also Walsh v. Strenz,
63 F. Supp. 2d 548, 551 (M.D. Pa. 1999) (“When the settlement involves both wrongful death
and survival claims, court approval of the apportionment … is necessary.”).
        While Section 3323 “expresses no criterion” for deciding whether to approve a
settlement, “the statute contemplates a judicial inquiry into the propriety of a proposed
compromise or settlement by the estate, whether or not it is contested[.]” Krause v. B & O R.R.,
33 Pa. D. & C.3d 458, 466 (Pa. Com. Pl. 1983). The court approval requirement exists “to
protect the estate, as well as the creditors and beneficiaries thereof.” Schuster v. Reeves, 589
A.2d 731, 734 (Pa. Super. 1991). To that end, “a court may refuse to approve a settlement of a
survival action which is inadequate.” Id. The Court must root its analysis of a settlement’s
adequacy in “law and established equitable principles,” and ultimately determine “whether the
proposal is fair and reasonable under the circumstances.” Krause, 33 Pa. D. & C.3d at 467.



                                                 1
         Plaintiffs filed this case in the Westmoreland County Court of Common Pleas on August
20, 2018. The School District then removed the case to this Court under 28 U.S.C. § 1331. [ECF
1]. In their complaint, Plaintiffs alleged that their son, Jordan Bryan, suffered psychological
harm, and then tragically committed suicide at age 19, as a result of being sexually abused by a
teacher employed by the School District. [ECF 1-1]. In response to the complaint, the School
District filed a 12(b)(6) motion to dismiss the complaint, which was granted in part by then-
presiding Judge Peter J. Phipps. [ECF 9; ECF 19]. Specifically, Judge Phipps dismissed certain
of Plaintiffs’ requested relief, but Plaintiffs’ cause of action under Title IX, 20 U.S.C. § 1681,
survived dismissal. [ECF 19].
        The proposed settlement would resolve Plaintiffs’ claim for a gross payment of
$30,000.00. The settlement funds would be allocated to Jordan Bryan’s wrongful death
beneficiaries, and thus paid directly to Plaintiffs, rather than to his estate as survival damages.
Plaintiffs’ counsel also requests that the Court approve a 30% award of attorneys’ fees. [ECF 35
at ¶ 13(b)]. In all, approving the settlement would result in a $20,000.00 payment to Plaintiffs
and a $10,000.00 payment to counsel.
       Having reviewed the record and the parties’ motion, the Court finds that the proposed
settlement and allocation are reasonable.
   A. The parties’ settlement is not “inadequate.”
         First, the Court finds that, while modest, the total settlement amount is not “inadequate.”
Schuster, 589 A.2d at 734. Both parties agree that Plaintiffs face significant issues of proof that
could hamstring their efforts to establish liability, and that these issues ultimately diminished the
settlement value of this case. For example, the parties say that discovery has uncovered no
evidence that School District officials received “actual notice” of its teacher’s alleged abuse of
Jordan Bryan or other students. This makes the School District’s Title IX liability unclear. See
Lansberry v. Altoona Area Sch. Dist., 318 F. Supp. 3d 739, 750 (W.D. Pa. 2018) (explaining that
a Title IX plaintiff “must present evidence that she provided actual notice [of the discriminatory
conduct] to an appropriate official at the school.”).
        The parties also suggest that Plaintiffs may be unable to prove the alleged sexual abuse
occurred without testimony from Jordan Bryan himself—a concern that apparently led the
Westmoreland County District Attorney to conclude that a “criminal conviction was unlikely[.]”
[ECF 35 at ¶ 13(c)]. Moreover, even if the abuse could be established through other evidence,
Plaintiffs may be unable to show a causal link between the alleged abuse and Jordan Bryan’s
later suicide—mainly because, according to the parties, Mr. Bryan left a suicide note that pointed
to other stressors in his life and “only briefly mentioned” the abuse. [ECF 35 at ¶ 13(b)].
        While these issues may or may not be insurmountable, what is relevant here is that
counsel knew of and could account for them when negotiating the proposed settlement. The
Court gives “due regard to the advice of the experienced counsel in this case who recommend the
settlement [and] … who have negotiated this settlement at arms-length and in good faith.”
Collier v. Montgomery Cty. Hous. Auth., 192 F.R.D. 176, 186 (E.D. Pa. 2000). That deference is
particularly appropriate here, because the parties reached their proposed settlement through

                                                  2
mediation before a third-party neutral. As this Court recently observed in another case,
negotiation of a settlement through mediation “suggest[s] reasonableness and neutrality, not
incompetence or self-dealing.” Kapolka v. Anchor Drilling Fluids USA, LLC, et al., 2019 WL
5394751, at *6 (W.D. Pa. Oct. 22, 2019).
        In short, given the substantial legal risks faced by Plaintiffs and the arm’s length nature of
the parties’ negotiations, the Court has no reason to conclude that the settlement reached by the
parties is somehow “inadequate.” Schuster, 589 A.2d at 734.
    B. The parties’ proposed allocation of settlement funds is reasonable.
       Next, the Court finds that the parties’ proposed allocation of the settlement funds is also
reasonable. This is so even though the parties seek to allocate the settlement entirely to Plaintiffs’
wrongful death claim, rather than to the estate’s survival claim.
        It is true that scrutiny of an estate’s settlement under Section 3323(a) becomes
“particularly necessary” when, as here, “only a small portion of the settlement would be paid to
the decedent’s estate in settlement of the survival action.” Moore, 580 A.2d at 1141. At the same
time, however, “Pennsylvania policy favors wrongful death beneficiaries over estate
beneficiaries.” Smith v. Sandals Resorts Int’l, Ltd., 709 F. Supp. 2d 350, 359 (E.D. Pa. 2010).
Thus, while scrutiny is required, there is nothing inherently suspect or improper about a
settlement allocation favoring wrongful death beneficiaries.
        Despite the lopsided allocation proposed by the parties, the Court finds no cause for
concern here. Plaintiffs are not only Jordan Bryan’s wrongful death beneficiaries, but also the
administrators of and sole heirs to his estate. Thus, Plaintiffs will be the exclusive beneficiaries
of the settlement no matter how it is allocated.
        Nor does the proposed allocation have any tax consequences that might adversely impact
the public interest. The parties have provided the Court a letter from the Pennsylvania
Department of Revenue which states that the Department does not object to the proposed
settlement allocation because “any proceeds paid to settle the survival action would pass to
decedent’s parents and would be subject to a zero percent inheritance tax rate.” [ECF 35-3]
(citing 72 P.S. § 9116(a)(1.2)). In other words, “regardless of the allocation of the subject
proceeds, there would be no inheritance tax consequences.” [ECF 35-3]. As a result, the
distinction between allocating settlement funds to Jordan Bryan’s wrongful death beneficiaries
and allocating funds to his estate is, in this case, a distinction without difference.
        Finally, the Court also notes that: (1) the parties’ settlement is relatively small; (2) the
parties have represented that there are no liens or debts owed by Jordan Bryan’s estate, [ECF 35
at ¶ 26]; (3) Plaintiffs admit that their “survival damages are uncertain,” [Id. at ¶ 17], and; (4)
Plaintiffs state that their “primary claim was for wrongful death damages … of lost comfort and
society[.]” [Id. at ¶ 18]. Given all of this, it was reasonable for the parties to bypass the estate and
allocate the settlement funds directly to Plaintiffs’ wrongful death beneficiaries.




                                                   3
      C. Counsel’s requested award of attorneys’ fees is reasonable.
        Finally, the Court approves the 30% fee award requested by Plaintiffs’ counsel. “[I]n
private contingency fee cases, particularly in tort matters, plaintiffs’ counsel routinely negotiate
agreements providing for between thirty and forty percent of any recovery.” In re Ikon Office
Sols., Inc., Sec. Litig., 194 F.R.D. 166, 194 (E.D. Pa. 2000). Counsel also state that the requested
30% award represents a 3% discount from the 33% contingency fee negotiated with Plaintiffs at
the start of this case. [ECF 35 at ¶ 20].
       Given that this case has been pending since August 2018 and that the parties have
engaged in substantial litigation during that time—including briefing & arguing a motion to
dismiss and conducting discovery—the Court finds that counsel’s requested fee award is
standard and appropriate.
II.      Conclusion
       For all the reasons discussed above, the Court determines that the parties’ settlement
agreement is reasonable under the circumstances of this case. The Court thus approves the
settlement under 20 Pa. C.S. § 3323(a).
         A corresponding order follows.


DATED: November 8, 2019                       BY THE COURT:

                                              /s/ J. Nicholas Ranjan
                                              United States District Judge




                                                 4
